Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“resilient feature” in claims 1, and 3-7 -- “side seal 30a is able to resiliently engage the transition side grooves” (Para 53 of US 2022/0136396 (PGPUB of instant application) - see Fig. 9) and “clip 39 functions as a biasing structure that compressively engages the transition side grooves 23” (Para 54 of 2022/0136396 - see Fig. 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zborovsky et al. (U.S. 2010/0061837).

    PNG
    media_image1.png
    804
    660
    media_image1.png
    Greyscale



Re claim 1:
Zborovsky discloses a gas turbine engine (Para 2 - “gas turbine engine”) comprising: 
a first transition duct (10A, first turbine transition duct - Para 28) comprising a first transition side rail (106D, second side portion - Para 28) having a first transition side groove (206D, second recess - Para 28) that extends in a radial direction (see Figs. 1 and 5); 
a second transition duct (10B, second turbine transition duct - Para 29) adjacent to the first transition duct (10A)(see Fig. 1), the second transition duct (10B) comprising a second transition side rail (116C, third side portion - Para 29) having a second transition side groove (216C, third recess - Para 29) that extends in the radial direction (see Figs. 1 and 5); and 
a side seal (40A, strip seal - Para 31) radially inserted into the first transition side groove (206D) and the second transition side groove (216C)(see Figs. 2-5), the side seal comprising: 
an upper body portion (Modified Fig. 8 above - A (person having ordinary skill in the art would recognize element A as a type of upper body portion; element A corresponds to element 402A)); 
a lower body portion (Modified Fig. 8 above - B (person having ordinary skill in the art would recognize element B as a type of lower body portion; element B corresponds to elements 402B and 402C)); and 
a resilient feature (410, spring structure - Para 31; 404, tabs - Para 31, Para 11 - “…the wave spring may be coated with a hard wear resistant coating and used in combination with the elongated sealing plate lined with a consumable wear material such as cloth metal or fibermetal material…”) that resiliently engages the first transition side groove (206D) and the second transition side groove (216C) to accommodate a thermo-mechanical stress that develops between the first transition duct (10A) and the second transition duct (10B)(Para 34).
Re claim 5:
Zborovsky discloses the gas turbine engine of claim 1 (as described above), wherein the resilient feature (410/404) comprises a clip (404, tabs - Para 31 (a type of clip as shown in Fig. 8)) attached to the lower body portion (Modified Fig. 8 above - B)(see Modified Fig. 8 above - element 404 is shown attached to element B).
Re claim 6:
Zborovsky discloses the gas turbine engine of claim 1 (as described above), wherein the resilient feature (410/404) comprises a plurality of slits (404, tabs - Para 31 (shown as a plurality of slits in Fig. 8)) formed on the lower body portion (Modified Fig. 8 above - B)(see Modified Fig. 8 above - element 404 is shown attached to element B).
Re claim 7:
Zborovsky discloses the gas turbine engine of claim 1 (as described above), wherein the resilient feature (410/404) comprises a layer of metal cloth (Para 11 - “…the wave spring may be coated with a hard wear resistant coating and used in combination with the elongated sealing plate lined with a consumable wear material such as cloth metal or fibermetal material…”) surrounding the lower body portion (Modified Fig. 8 above - B)(Para 11).
Re claim 8:
Zborovsky discloses the gas turbine engine of claim 1 (as described above), wherein the lower body portion (Modified Fig. 8 above - B) comprises a material sheet (see Modified Fig. 8 above - element B, which includes element 402C, is shown as a type of material sheet).
Re claim 9:
Zborovsky discloses the gas turbine engine of claim 1 (as described above), wherein the lower body portion (Modified Fig. 8 above - B) comprises a plurality of apertures (402E, small perforations - Para 36)(see Modified Fig. 8 above - B is shown comprising element 402E).
Re claim 10:
Zborovsky discloses the gas turbine engine of claim 1 (as described above), wherein the lower body portion (Modified Fig. 8 above - B) has a width that is smaller than the upper body portion (Modified Fig. 8 above - A)(see Modified Fig. 8 above - element B is shown with a type of width (length of element B from left to right) that is smaller than a type of width of element A (length of element A from left to right)).
Re claim 11:
Zborovsky discloses a gas turbine engine (Para 2 - “gas turbine engine”) comprising: 
a first transition duct (10A, first turbine transition duct - Para 28) comprising a first transition side rail (106D, second side portion - Para 28) having a first transition side groove (206D, second recess - Para 28) that extends in a radial direction (see Figs. 1 and 5); 
a second transition duct (10B, second turbine transition duct - Para 29) adjacent to the first transition duct (10A)(see Fig. 1), the second transition duct (10B) comprising a second transition side rail (116C, third side portion - Para 29) having a second transition side groove (216C, third recess - Para 29) that extends in the radial direction (see Figs. 1 and 5); and 
a side seal (40A, strip seal - Para 31) radially inserted into the first transition side groove (206D) and the second transition side groove (216C)(see Figs. 2-5), the side seal comprising: 
an upper body portion (Modified Fig. 8 above - A (person having ordinary skill in the art would recognize element A as a type of upper body portion; element A corresponds to element 402A)); 
a lower body portion (Modified Fig. 8 above - B (person having ordinary skill in the art would recognize element B as a type of lower body portion; element B corresponds to elements 402B and 402C)); and 
a layer of metal cloth (Para 11 - “…the wave spring may be coated with a hard wear resistant coating and used in combination with the elongated sealing plate lined with a consumable wear material such as cloth metal or fibermetal material…”) surrounding the lower body portion (Modified Fig. 8 above - B)(Para 11).
Re claim 12:
Zborovsky discloses the gas turbine engine of claim 11 (as described above), wherein the lower body portion (Modified Fig. 8 above - B) comprises a material sheet (see Modified Fig. 8 above - element B, which includes element 402C, is shown as a type of material sheet).
Re claim 13:
Zborovsky discloses the gas turbine engine of claim 11 (as described above), wherein the lower body portion (Modified Fig. 8 above - B) comprises a plurality of apertures (402E, small perforations - Para 36)(see Modified Fig. 8 above - B is shown comprising element 402E).
Re claim 14:
Zborovsky discloses the gas turbine engine of claim 11 (as described above), wherein the lower body portion (Modified Fig. 8 above - B) has a width that is smaller than the upper body portion (Modified Fig. 8 above - A)(see Modified Fig. 8 above - element B is shown with a type of width (length of element B from left to right) that is smaller than a type of width of element A (length of element A from left to right)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-9, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,255,201. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Pat. No. 11,255,201 anticipate claims 1-3, 8-9, and 11-13 of the instant application as outlined below.  Accordingly application claims 1-3, 8-9, and 11-13 are not patentably distinct from claim 1 of U.S. Pat. No. 11/255,201.
Pat. No. 11,255,201
Application No. 17/647,907
Claim

Claim

1
A gas turbine engine comprising:

a first transition duct and a second transition duct, wherein the first transition duct has a first transition side rail having a first transition side groove and the second transition duct has a second transition side rail having a second transition side groove, wherein the first transition side groove and the second transition side groove extend in a radial direction;

a side seal inserted between the first transition duct and the second transition duct in the first transition side groove and the second transition side groove, wherein the side seal is disposed between a high pressure area and a low pressure area; and

wherein the side seal resiliently engages the first transition side groove and the second transition side groove while accommodating thermo-mechanical stress that develops in the radial direction, an axial direction and a circumferential direction between the first transition duct and the second transition duct; 

wherein the side seal includes a plurality of cooling features lengthwise disposed in the side seal that permit passing a restricted amount of cooling air from the high pressure area through the side seal to cool the side seal,

wherein the side seal comprises an upper body portion and a lower body portion, wherein the lower body portion comprises a mesh located between a first material sheet and a second material sheet,

wherein the first material sheet and the second material sheet each comprise a plurality of apertures, and

wherein the apertures on the first material sheet are proximate to the high pressure area, the apertures on the second material sheet are proximate to the low pressure area, and the apertures on the first material sheet are larger than the apertures on the second material sheet.

1
A gas turbine engine comprising: 

a first transition duct comprising a first transition side rail having a first transition side groove that extends in a radial direction; 
a second transition duct adjacent to the first transition duct, the second transition duct comprising a second transition side rail having a second transition side groove that extends in the radial direction; and 


a side seal radially inserted into the first transition side groove and the second transition side groove, 






the side seal comprising: 
an upper body portion; 
a lower body portion; and 
a resilient feature that resiliently engages the first transition side groove and the second transition side groove to accommodate a thermo-mechanical stress that develops between the first transition duct and the second transition duct




1
A gas turbine engine comprising:

a first transition duct and a second transition duct, wherein the first transition duct has a first transition side rail having a first transition side groove and the second transition duct has a second transition side rail having a second transition side groove, wherein the first transition side groove and the second transition side groove extend in a radial direction;

a side seal inserted between the first transition duct and the second transition duct in the first transition side groove and the second transition side groove, wherein the side seal is disposed between a high pressure area and a low pressure area; and

wherein the side seal resiliently engages the first transition side groove and the second transition side groove while accommodating thermo-mechanical stress that develops in the radial direction, an axial direction and a circumferential direction between the first transition duct and the second transition duct; 

wherein the side seal includes a plurality of cooling features lengthwise disposed in the side seal that permit passing a restricted amount of cooling air from the high pressure area through the side seal to cool the side seal,

wherein the side seal comprises an upper body portion and a lower body portion, wherein the lower body portion comprises a mesh located between a first material sheet and a second material sheet,

wherein the first material sheet and the second material sheet each comprise a plurality of apertures, and

wherein the apertures on the first material sheet are proximate to the high pressure area, the apertures on the second material sheet are proximate to the low pressure area, and the apertures on the first material sheet are larger than the apertures on the second material sheet.

2








































3






8



9

The gas turbine engine of claim 1, wherein the lower body portion comprises a first material sheet proximate to a high pressure area and a second material sheet proximate to a low pressure area, wherein the first material sheet comprises a first plurality of apertures and the second material sheet comprises a second plurality of apertures, and wherein the first plurality of apertures on the first material sheet are larger than the second plurality of apertures on the second material sheet.


























The gas turbine engine of claim 2, wherein the resilient feature comprises a mesh located between the first material sheet and the second material sheet.


The gas turbine engine of claim 1, wherein the lower body portion comprises a material sheet.

The gas turbine engine of claim 1, wherein the lower body portion comprises a plurality of apertures.




1
A gas turbine engine comprising:

a first transition duct and a second transition duct, wherein the first transition duct has a first transition side rail having a first transition side groove and the second transition duct has a second transition side rail having a second transition side groove, wherein the first transition side groove and the second transition side groove extend in a radial direction;

a side seal inserted between the first transition duct and the second transition duct in the first transition side groove and the second transition side groove, wherein the side seal is disposed between a high pressure area and a low pressure area; and

wherein the side seal resiliently engages the first transition side groove and the second transition side groove while accommodating thermo-mechanical stress that develops in the radial direction, an axial direction and a circumferential direction between the first transition duct and the second transition duct; 

wherein the side seal includes a plurality of cooling features lengthwise disposed in the side seal that permit passing a restricted amount of cooling air from the high pressure area through the side seal to cool the side seal,

wherein the side seal comprises an upper body portion and a lower body portion, wherein the lower body portion comprises a mesh located between a first material sheet and a second material sheet,

wherein the first material sheet and the second material sheet each comprise a plurality of apertures, and

wherein the apertures on the first material sheet are proximate to the high pressure area, the apertures on the second material sheet are proximate to the low pressure area, and the apertures on the first material sheet are larger than the apertures on the second material sheet.

11








































12






13
A gas turbine engine comprising: 

a first transition duct comprising a first transition side rail having a first transition side groove that extends in a radial direction; 
a second transition duct adjacent to the first transition duct, the second transition duct comprising a second transition side rail having a second transition side groove that extends in the radial direction; and 


a side seal radially inserted into the first transition side groove and the second transition side groove, the side seal comprising: 
an upper body portion; 
a lower body portion; and 
a layer of metal cloth surrounding the lower body portion



















wherein the lower body portion comprises a material sheet





wherein the lower body portion comprises a plurality of apertures


Since the application claims 1-3, 8-9, and 11-13 are anticipated by U.S. Pat. No. 11,255,201 claim 1, and anticipation is the epitome of obviousness, then application claims 1-3, 8-9, and 11-13 are obvious over U.S. Pat. No. 11,255,201 claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the resilient feature comprises a plurality of wave washers located between the first material sheet and the second material sheet” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schiavo (U.S. 2010/0054928); McMahan et al. (U.S. 2011/0304104); Bagepalli et al. (U.S. 6,162,014); Cromer (U.S. 2003/0039542).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/15/22